Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The previous office action mailed by Aug. 2, 2022 is vacated and replaced by the present office action. The present office action is served as the office action responsive to communication filed on Jan. 11, 2022. A shortened statutory period for reply is set to expire 3 month from the mailing data of this office action.

Claims 21–40 have been submitted for examination.  
Claims 21–40 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,252,453.
US 17/573,373  Claim 1
US 11,252,453 Claim 1
A method comprising: 
A method comprising: 
storing a plurality of media stream fragments; 
receiving a plurality of media stream fragments at a device; 
identifying characteristics associated with the plurality of media stream fragments;
identifying characteristics associated with the plurality of media stream fragments; 
receiving a request for a first media stream fragment from a device; and 
receiving a request for a first media stream fragment from the device; and 
receiving a request for a second media stream fragment from the device, 
receiving a request for a second media stream fragment from the device, 
wherein the first media stream fragment of the plurality of media stream fragments is decoded using the first media stream fragment and a second media stream fragment.
wherein the first media stream fragment of the plurality of media stream fragments is decoded using the first media stream fragment and a second media stream fragment.


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,252,453. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Claims 22–40 contain similar limitations as patented claims 2–20 and are rejected for similar reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "a second media stream fragment" in the last line.  There is insufficient antecedent basis for this limitation in the claim, because it is not clear if this is referring to the "a second media stream fragment" claimed in line 5 or this is a new second media stream fragment.
Claim 22 recites the limitation "the second media stream fragment". There is insufficient antecedent basis for this limitation in the claim, because i It is not clear if this is referring to the "a second media stream fragment" claimed in line 5 or line 7 of claim 21.
Claims 22–30 are rejected for depending from a rejected base claim. 
Claim 31 recites the limitation "a second media stream fragment" in the last line.  There is insufficient antecedent basis for this limitation in the claim, because it is not clear if this is referring to the "a second media stream fragment" claimed in line 8 or this is a new second media stream fragment.
Claim 32 recites the limitation "the second media stream fragment". There is insufficient antecedent basis for this limitation in the claim, because i It is not clear if this is referring to the "a second media stream fragment" claimed in line 8 or line 10 of claim 30.
Claims 32–38 are rejected for depending from a rejected base claim. 
Claim 39 recites the limitation "a second media stream fragment" in the last line.  There is insufficient antecedent basis for this limitation in the claim, because it is not clear if this is referring to the "a second media stream fragment" claimed in line 6 or this is a new second media stream fragment.
Claim 40 recites the limitation "the second media stream fragment". There is insufficient antecedent basis for this limitation in the claim, because i It is not clear if this is referring to the "a second media stream fragment" claimed in line 6 or line 8 of claim 39.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2011/0246621) in view of Pantos et al. (US 2011/0246622).
Regarding claims 21, 30, and 39, May discloses:
A system comprising: a processor; and a memory storing instructions which, when executed by the processor, (May, ¶ [0251]) causes performance of: 
storing (May, ¶ [0065], “a protocol can segment incoming media data into multiple media files and store those segmented media files on a server”) a plurality of media stream fragments; (May, ¶ [0133–4], “The media files are stored as files that are ready to transmit using the network protocol (e.g., HTTP or HTTPS) supported by the Web server application on the server device (or supported by another device which does the transmission). One or more playlist files are generated to indicate the order in which the media files should be assembled to recreate the original content in operation 240.”)
receiving a request for a first media stream fragment from a device; and receiving a request for a second media stream fragment from the device, (May, ¶ [0140], “the playlist file on the server. In response, the server may provide the playlist file to the client device. The client device may the utilize tags and URIs (or other identifiers) in the playlist file to access the multiple media files.”, [0156], “The client device may then use the media playlist to request media files from the server. The server provides the media files to the client device in response to requests in operation 297.”, [0233])
wherein the first media stream fragment of the plurality of media stream fragments is decoded using the first media stream fragment and a second media stream fragment. (May teaches media stream fragments divided on key frame / i-frame boundaries ¶ [0130], which would fail to make obvious decoding “using the first media stream fragment and the second media stream fragment, wherein the first and second media stream fragments are sequential fragments of the same original content”, but the claim here is broadly claims “a second media fragment” which could be interpreted as May’s key which is sent as part of a media stream also. At ¶ [0239] it is used to “decrypt the media files previously downloaded using the new key. If mediaserverd 1710 successfully downloads and decodes the media files using the new key, then EMP application 1720 may present the decoded media files on the client device” and would read on decoding the first media stream fragment “using the first media stream fragment and a second media stream fragment”)
May does not explicitly teach “identifying characteristics associated with the plurality of media stream fragments;”.
In a similar field of endeavor Pantos teaches:
identifying characteristics associated with the plurality of media stream fragments; (Pantos, ¶ [0090], “The attribute PROGRAM-ID=<i>; is a number that uniquely identifies a particular presentation within the scope of the playlist file. A playlist file may include multiple EXT-X-STREAM-INF URIs with the same PROGRAM-ID to describe variant streams of the same presentation and these variant playlists can contain additional EXT-X-STREAM-INF tags. Variant streams and variant playlists are described further in this disclosure (e.g. see FIGS. 9A-9D). The attribute CODECS="[format][,format]*" can be used to specify a media sample type that is present in a media file in the playlist file, where each format specifies a media sample type; in one embodiment, valid format identifiers can be those in the ISO File Format Name Space defined by RFC 4281.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for storing and decoding media fragments as taught by May with the system for explicitly identifying characteristics associated with the plurality of media stream fragments as taught by Pantos, the motivation is “the server segments the media stream at points that support effective decode of the individual media files (e.g., on packet and key frame boundaries such as PES packet boundaries and i-frame boundaries)” as taught by Pantos (¶ [0107]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426